1    NICHOLAS A TRUTANICH
     Unlted States Attomey
2    Distrlct ofNevada
     Nevada Bar Number 13644
3    CIIRISTOPIIER D BAKER
     Assistant Umted States Attomey
4    501 Las Vegas Boulevard So,Su■ c l100
     Las Vegas,Nevada 89101
5    Phone:(702)388‑6336
     Fax:(702)388‑5087
6

 7
     R9″s′″″電 効′し物ル′StaたsのrИ ″″
 8
                         ■INITED          STATES I)ISTRICT COURT
 9                                 DISTRICT OF NEVADA
                                                  ‐oOo‐
10
                                                                          EJY
11    UNITED STATES OF AMERICA,                              2Ю 5‑珂 ‑015‑PAL


12                                                           GOVERNWIENT'S MOTION TO
                                                             DISMISS CRIMINAL
13                VS                                         INDICnttNT PttSUANT TO
                                                             FEDERAL RULE OF
14    EVARARDO RAMIREZ,                                      CRIMINAL PROCEDURE 480
15                           Defendant.

16

17

18          The United States of America, by and through the undersigned attomey, respectfully

19   seek leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-

20   captioned case and any outstanding warant (if any) against Defendant, EVARARDO

21   RAMIREZ. The United States evaluated the age of the case and determined that dismissing

22   the case, and any outstanding warrant, is in the best interest ofjustice.

23

24
 1         Accordingly, the United States respectfully requests that the Court dismiss the

 2   indictrnent and any outstanding warant against the above-captioned defendant.
                     aq
 3   DATED: May.6,2019.
 4                                            Respecnlly sub血 tted,
 5
                                              NICHOLAS A TRUTANICH
                                              Uni4d    States   Attomey
 6

 7
                                              CHRISTOPHER D BAKER
                                              F廿 st Assistant Uited States Attomey
 8

 9
                                          GRANTED
10   The(]ovemment's motion is hereby

11   S00RDERED:
12
                                                                         August 22, 2019
                                                                Dated:
     United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24
                                                   う
